Title: Last Will and Testament, 22 June 1750
From: Franklin, Benjamin
To: 


[June 22, 1750]
I Benjamin Franklin of the City of Philadelphia Printer, being in perfect Health of Body and Mind, (blessed be God) do this twenty second Day of June, in the Year 1750, make, publish, sign and seal this my last Will and Testament, viz.
First, I give to my honoured Mother Abiah Franklin, Twenty Pounds per Annum during her Life, to be paid Quarterly out of the Incomes and Profits of my Printing Houses before the Division of that Part [remainder of page missing] 
   Street, with the Improvements thereon; and also my Share in the Library of Philadelphia; all of them to him and his Heirs or Assigns forever.

Also I give to my Wife Deborah Franklin, during her natural Life, my Right to a House and Lot in High-street, now in Possession of her Mother Sarah Read; and after my Wife’s Decease, I give the same to my Daughter Sarah Franklin, her Heirs or Assigns forever.
And the rest of my Estate, Goods and Chattels (except [remainder of page missing]
   Wife die before the Expiration of the said Partnerships or any of them, then the Share of those Profits hereby allotted to her, is to go to my Children, and be equally divided between them.
And as the said Partnerships expire, I will that the said Printing Houses be sold one after the other, and the Money arising from such Sale divided between my Wife and Children, in the same Manner as the yearly Profits are before directed to be divided: Earnestly recommending to my little Family, that the Peace, Love, and affectionate Performance of mutual Duties [two or three words missing] among them, may continue to their Lives [End? two or three words missing]. And I make my Wife Deborah Franklin [and my son?] William Franklin Executors of this my last Will [and Test] ament; and I desire my good Friends William Coleman and Philip Syng to give them from time to time their Advice where it may be needful in the Settlement of any of my Affairs.
And now humbly returning sincere Thanks to God for producing me into Being, and conducting me hitherto thro’ Life so happily, so free from Sickness, Pain and Trouble, and with such a Competency of this World’s Goods as might make a reasonable Mind easy: That he was pleased to give me such a Mind, with moderate Passions, or so much of his gracious Assistance in governing them; and to free it early from Ambition, Avarice and Superstition, common Causes of much Uneasiness to Men. That he gave me to live so long in a Land of Liberty, with a People that I love, and rais’d me, tho’ a Stranger, so many Friends among them; bestowing on me moreover a loving and prudent Wife, and dutiful Children. For these and all his other innumerable Mercies and Favours, I bless that Being of Beings who does not disdain to care for the meanest of his Creatures. And I reflect on those Benefits received with the greater Satisfaction, as they give me such a Confidence in his Goodness, as will, I hope, enable me always in all things to submit freely to his Will, and to resign my Spirit chearfully into his Hands whenever he shall please to call for it; reposing myself securely in the Lap of God and Nature as a Child in the Arms of an affectionate Parent.
B Franklin
  Signed, sealed and delivered by the saidBenjamin Franklin, as and for his last Will andTestament, in the Presence of usSamuel RhoadsPhilip SyngWm: Coleman
